FILED
                             NOT FOR PUBLICATION                            DEC 30 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 CHARLES E. TYSON,                               No. 08-35632

               Plaintiff,                        D.C. No. 3:06-cv-01415-MO

 and
                                                 MEMORANDUM *
 LAURENCE WOODS,

               Plaintiff - Appellant,

   v.

 SHERIFF GUISTO; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael W. Mosman, District Judge, Presiding

                            Submitted December 15, 2009 **




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NW /Research
Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Laurence Woods, a former inmate at the detention facilities in Multnomah

County, Oregon, appeals pro se from the district court’s summary judgment in

favor of prison officials in his 42 U.S.C. § 1983 action claiming violations of the

First and Eighth Amendments and the Religious Land Use and Institutionalized

Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc-1 et seq. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Shakur v. Schriro, 514 F.3d 878,

883 (9th Cir. 2008). We affirm in part, reverse in part, and remand.

       The district court properly concluded that Woods’s inability to participate in

Jum’ah prayers at Multnomah County Detention Center (“MCDC”) substantially

burdened his religious exercise. See id. at 888. Woods also raised a triable issue

as to whether the government satisfied its burden to show that the restriction

furthered a compelling government interest and was the least restrictive means.

See id. (stating government’s burden under RLUIPA). The Sheriff submitted

evidence that security concerns and renovations at MCDC on unspecified dates

between 2005 and 2008 made it impossible to permit Friday Jum’ah prayers to be

held there. Woods submitted evidence that the prohibition on Jum’ah prayers was

applied to him prior to the renovations and that Christian inmates were permitted to

have daily group prayer during the renovations. Further, although the Sheriff


NW /Research                              2                                      08-35632
offered evidence that the volunteer imam was unreliable, he did not offer evidence

that the imam was not available for Jum’ah prayer on the occasions that Woods

was detained at MCDC. See id. at 889-90 (setting forth the evidentiary standards

and burden of persuasion for this type of showing). We therefore reverse the

district court’s summary judgment as to the Jum’ah prayer claim.

       The district court properly granted summary judgment on Woods’s claim

that the jail meals were not halal because Woods failed to raise a triable issue as to

whether the preparers of halal food must be believers in Islam and may not be

accused murderers or rapists. See Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986) (explaining that summary judgment is proper when the nonmoving party

fails to make a sufficient showing on an essential element of his case with respect

to which he has the burden of proof).

       Woods lacks standing to claim that the Sheriff’s Office’s failure to hire an

imam violated Title VII. See Buono v. Norton, 371 F.3d 543, 546 (9th Cir. 2004)

(explaining requirements for standing).

       The district court properly denied Woods’s remaining claims regarding,

among other things, finding hair in his food, being denied a replacement food tray

on one occasion, and being discriminated against on account of race or religion.




NW /Research                               3                                    08-35632
The district court did not abuse its discretion when it denied as moot his motion to

sever.

         We do not consider contentions that Woods did not raise before the district

court. See Shakur, 514 F.3d at 892.

         We deny as moot Woods’s motion for production of documents and things

and his motion to stop the ban on Jum’ah prayer.

         The parties shall bear their own costs on appeal.

         AFFIRMED in part; REVERSED in part; REMANDED.




NW /Research                                4                                  08-35632